Citation Nr: 0007684	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  96-42 024A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for residuals of a gunshot wound to the right thigh 
with a fractured femur and injury to Muscle Group XIV.  

2.  Entitlement to a disability rating greater than 30 
percent for instability, internal derangement, and 
chondromalacia of the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1949 to July 1952, 
and from July 1952 to July 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1996 and August 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

During the February 2000 hearing, the veteran raised the 
issue of entitlement to service connection for a back 
disorder secondary to the service-connected right leg 
disabilities.  The matter has not been previously raised or 
developed and is therefore referred to the RO for the 
appropriate action.  

The issue of entitlement to an increased disability rating 
for residuals of a gunshot wound to the right thigh is 
addressed in the REMAND section of the decision, below.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's right knee disability is manifested by 
subjective complaints of knee pain, swelling, crepitation, 
and giving way.  Objectively, there is evidence of minimal 
limitation of motion, some instability, some joint 
tenderness, and some crepitation.  There is no objective 
evidence of swelling or deformity.  X-rays do not show 
arthritis.  

CONCLUSION OF LAW

The criteria for a disability rating greater than 30 percent 
for instability, internal derangement, and chondromalacia of 
the right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.71a, 
Diagnostic Code 5257 (1999).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where a disability has already been service connected and 
there is a claim for an increased rating, a mere allegation 
that the disability has become more severe is sufficient to 
establish a well grounded claim.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 
629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed to address the issue at 
hand.

Factual Background

In a January 1956 rating decision, the RO originally awarded 
service connection for a right thigh wound with a fractured 
right femur and injury to Muscle Group XV.  

In a May 1980 rating decision, the RO awarded service 
connection for instability and internal derangement of the 
right knee as secondary to the right thigh disability.  It 
assigned a 10 percent rating.  In a May 1981 rating action, 
the RO increased the right knee disability evaluation to 30 
percent.  This disability rating was confirmed by a February 
1983 Board decision.  

In February 1996, the veteran submitted a claim for an 
increased disability evaluation.  In connection with that 
claim, he underwent a VA orthopedic examination in April 
1996.  He reported pain in the right thigh down to the knee.  
The examiner commented that the veteran was able to walk 
normally and without pain or soreness in the right knee.  
There was no swelling, tenderness, or instability.  Right 
knee motion was from 0 to 125 degrees with normal motion.  
The diagnosis included history of internal derangement and 
chondromalacia of the right knee.  X-rays of the right knee 
showed no significant bone or joint abnormality.  

The veteran was afforded another VA orthopedic examination in 
July 1996.  He complained of increasing bouts of soreness, 
aching, pain, and tenderness in the right knee.  He had 
occasional swelling, giving way, and crepitation.  He wore a 
knee brace.  In addition, the veteran had a limp, which 
limited his ability to stand, walk, and climb.  For example, 
he could walk for about a block only and could stand for 
limited periods of time.  He was not using a cane at the time 
of the examination.  The examiner commented that the veteran 
walked with an antalgic gait on the right side.  There was 
medial joint line pain, some anterior knee pain, and some 
pain and crepitation with motion.  There was no swelling.  
Right knee motion was from 0 to 130 degrees.  The right knee 
also showed some instability and some anterior/posterior 
looseness.  The diagnosis was residual injury of the right 
knee with internal derangement and instability.  X-rays were 
again negative.  

The veteran testified at a personal hearing in August 1996.  
The right knee hurt and was loose.  He could walk about a 
block before he stopped due to pain.  He limped badly when 
the leg was tired.  When he walked, he tightened the leg 
muscles to keep the knee from giving way.  The veteran kept 
as much weight as possible off the knee when negotiating 
stairs.  He had to lift himself out of a chair with his arms.  
He had occasional right knee swelling.  The veteran had worn 
a knee brace for many years.  He occasionally used a cane.  
During the last examination, the examiner told him there was 
a lot of popping in the knee and that he had arthritis.  He 
had pain when straightening the knee.    

In January 1997, the veteran underwent another VA orthopedic 
examination.  Right knee complaints included aching, pain, 
and tenderness, occasional mild crepitation, and some giving 
way sensation and some instability when tired or fatigued.  
He had problems with prolonged standing and could not climb, 
squat, or crawl.  He wore a brace on the knee and at times 
used a cane.  The examiner noted that the veteran had 
antalgic gait on the right.  Right knee motion was from 0 to 
135 degrees with some pain on motion.  In addition, there was 
some anterior and medial joint line pain and slight looseness 
to anterior/posterior testing.  There was no effusion or 
crepitation.  The knee was stable to varus and valgus 
testing.  McMurray test was negative.  The diagnosis included 
residual injury to the right knee with internal derangement 
and instability.   

A letter dated in February 1998 from the Social Security 
Administration indicated that the veteran had been receiving 
retirement benefits since January 1995.  However, he did not 
allege disability and no disability claim was pending.  

In February 2000, the veteran testified before a member of 
the Board.  He still had knee pain.  The knee brace kept the 
knee from slipping from side to side, though the knee did 
buckle if he was walking and overly tired.  The veteran was 
retired, though he worked part-time.  The standing and 
walking required kept him in almost constant pain.  He still 
had problems walking and negotiating stairs.  The knee had 
very recently buckled when he attempted some stairs.  The 
veteran believed he had X-rays during the January 1997 VA 
examination.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's right knee disability is currently rated as 30 
percent disabling under Code 5257, recurrent subluxation or 
lateral instability of the knee.  38 C.F.R. § 4.71a.  A 30 
percent rating is the maximum schedular evaluation available 
under Code 5257.  

The rating schedule contains diagnostic codes that provide 
for disability ratings greater than 30 percent for knee 
disabilities.  However, none of the other diagnostic codes 
are factually applicable in this case.  See 38 C.F.R. § 
4.71a, Code 5256 (ankylosis of the knee); Code 5261 
(limitation of leg extension); and Code 5262 (impairment of 
the tibia and fibula).  Accordingly, the Board finds that the 
right knee disability is most appropriately rated under Code 
5257.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(holding that the Board's choice of diagnostic code should be 
upheld so long as it is supported by explanation and 
evidence).

In addition, the Board finds no basis to increase the 30 
percent maximum schedular rating.  Specifically, application 
of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995) is not appropriate where, as here, the 
diagnostic code is not predicated on loss of range of motion.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (specifically 
addressing a knee disability evaluated under Code 5257).  
Even if the Board were to consider functional loss, the 
objective evidence shows only minimal limitation of motion, 
some instability, some tenderness and crepitation, and no 
swelling or deformity.  Such evidence is insufficient to 
establish entitlement to an evaluation for functional loss in 
addition to the 30 percent schedular rating.    

Similarly, the Board finds no reason for referral to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
That is, there is no evidence of exceptional or unusual 
circumstances to suggest that the veteran is not adequately 
compensated by the regular rating schedule, such as marked 
interference with employment or frequent periods of 
hospitalization.  Sanchez-Benitez v. West, No. 97-1948 (U.S. 
Vet. App. December 29, 1999); VAOPGCPREC 36-97. 

Finally, during the August 1996 hearing, the veteran 
testified that a VA examiner told him he had arthritis in the 
knee.  The Board acknowledges that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Codes 5003 and 5257.  VAOPGCPREC 23-97.  See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994) (veteran is entitled to 
separate disability ratings for different manifestations of 
the same disability when the symptomatology of one 
manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations).  However, 
despite what the examiner might have said, X-rays from April 
1996 and July 1996 are negative for arthritis.  Although the 
veteran testified that he believed he had another X-ray in 
during the January 1997, the examination report itself makes 
no reference to an X-ray report or a request for X-rays.  
Thus, there is no evidentiary basis for a separate rating.  


ORDER

Entitlement to a disability rating greater than 30 percent 
for instability, internal derangement, and chondromalacia of 
the right knee is denied. 


REMAND

The veteran seeks an increased disability rating for his 
service-connected right thigh disability based on alleged 
worsening of the symptoms.  As indicated above, such a claim 
is well grounded.  Caffrey, 6 Vet. App. at 381; Proscelle, 2 
Vet. App at 632.  Therefore, VA has a duty to assist the 
veteran in developing facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464, 1469 
(1997).  This duty includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  

The veteran's right thigh disability is currently evaluated 
as 30 percent disabling under Diagnostic Code (Code) 5314, 
injury to Muscle Group XIV.  38 C.F.R. § 4.73.  Muscle Group 
XIV functions in the extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, as well as 
providing postural support for the body and synchronization 
of the hip and knee.  A 30 percent rating is assigned when 
there is moderately severe disability to this Muscle Group.  
A maximum 40 percent schedular rating is warranted when there 
is severe disability.  

When there is disability of the musculoskeletal system, the 
determination of a disability rating must include 
consideration of functional loss due to factors such as pain 
on use, weakness, or tissue loss.  38 C.F.R. § 4.40.  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (1999); 
38 C.F.R. § 4.50 (1996).    

Severe muscle disability occurs when there was a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  Records 
should show hospitalization for a prolonged period for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
evidence of severe muscle disability includes ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Additional signs of 
severe muscle disability, when present, include: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile. Id. 

A review of the VA examinations of record finds that the 
examination fails to adequately address the cardinal signs 
and symptoms of muscle injury and the specific findings 
associated with severe muscle injury.  If an examination 
report does not contain sufficient detail, it must be 
returned as inadequate for rating purposes.  38 C.F.R. § 4.2.  
The Board is prohibited from relying on its own 
unsubstantiated medical judgment in the resolution of claims.  
See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 
6 Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).     

In addition, the Board notes that the January 1997 VA 
orthopedic examiner indicated there was pain and tenderness 
over the right thigh scars.  A veteran is entitled to 
separate disability ratings for different manifestations of 
the same disability when the symptomatology of one 
manifestation is not duplicative or overlapping of the 
symptomatology of the other manifestations.  Esteban, 6 Vet. 
App. at 262.  On remand, the RO should consider whether a 
separate evaluation is warranted for scars on the right 
thigh.  See Robinette, 8 Vet. App. at 76 (VA's duty to assist 
includes, where appropriate, identifying and adjudicating all 
claims reasonably raised by the record whether or not 
formally claimed in the VA application); accord Akles v. 
Derwinski, 1 Vet. App. 118, 121 (1991).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of any disability 
related to the residuals of a gunshot 
wound to the right thigh, to include 
scarring.  All indicated tests and 
studies should be performed as deemed 
necessary by the examiner.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  The orthopedist is asked to 
identify and describe any current 
residuals of a gunshot wound to the right 
thigh with a fractured femur, with 
specific attention given to loss of 
power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  
The orthopedist should also discuss any 
functional loss associated with the 
disability due to pain on use, weakness, 
or tissue loss.  If there is no evidence 
of any of the above factors on 
examination, the examination report 
should so state.  Finally, the examiner 
should comment on any tenderness or pain 
shown in the associated right thigh 
scars.      

2.  After completing any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
veteran's claim for a disability rating 
greater than 30 percent for residuals of 
a gunshot wound to the right thigh with a 
fractured femur and injury to Muscle 
Group XIV.  In addition, the RO should 
consider the issue of entitlement to a 
separate disability rating for scars on 
the right thigh.  If the disposition 
remains unfavorable to the veteran, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.     

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



